Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the free end of the frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US pub 2017/0152708) in view of Ludlow (US 3,225,863).
Lin et al. disclose:
Claim 1: A treestand ladder guard comprising: 
a skeletal cover (2, 20; figure 1); 
an upper treestand ladder attachment (upper hinge; best seen in figure 4); 
a lower treestand ladder attachment (lower hinge; best seen in figure 4); 
the skeletal cover comprising a frame (21; figure 2), a plurality of vertical bodies, and a plurality of horizontal bodies (vertical and horizontal components of mesh 20); 
the plurality of vertical bodies and the plurality of horizontal bodies being perpendicularly positioned of each other (figure1); 
the frame being perimetrically connected around the plurality of vertical bodies and the plurality of horizontal bodies (figure 1); 
the upper treestand ladder attachment being hingedly connected to a top end of the frame (figures 1 & 4); and
 the lower treestand ladder attachment being hingedly connected to a bottom end of the frame (figures 1 & 4).
Lin et al. does not disclose a chain terminally connected to the frame.
Ludlow teaches: a chain (45), the chain being terminally connected to the frame, opposite of the upper treestand ladder attachment and the lower treestand ladder attachment (figure 5). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the ladder guard of Lin et al. with a chain as taught by Ludlow, so as to provide maximum security and prevent unauthorized use of the ladder by locking the ladder guard to the ladder with a chain and padlock (Ludlow column 2 lines 64-72).
Claim 4: Ludlow teaches the chain comprising a proximal end and a distal end (figure 5); the proximal end being connected onto the free end of the frame (figure 5); and the distal end being positioned opposite of the proximal end about the chain, wherein the distal end selectively loops around a treestand ladder and secured to the skeletal cover (via apertures 44) through a locking apparatus (padlock; column 2, lines 64-72. 
With respect to claims 5-6, while Lin et al. does not disclose the specific spacing of the vertical components of mesh 20, examiner refers to MPEP 2144.04 IV. A. Changes in Size/Proportion, wherein it is explained that the “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” Additionally the examiner refers to MPEP 2144.05 on the Obviousness of Similar and Overlapping Ranges, Amounts and Proportions. Examiner notes that there would be a limited useful range of spacing the vertical bodies of the skeletal cover, as too large a spacing would allow for unauthorized users to insert their hands and feet and climb the guard, eliminating the point of the guard, and too small a spacing would prevent a user from easily handling the guard and .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. and Ludlow as applied to claim 1 above, and further in view of Becker (US 7,137,478). Lin et al. disclose the upper and lower ladder attachments to comprise a sleeve body (353; figure 8A), the sleeve body being adjacently connected onto the cross plate (323) that is part of the upper and lower ladder attachments, the sleeve body being oppositely positioned of first and second sides of the attachment (figure 8A) and; and the sleeve body being rotatably positioned around a hinged end of the frame (figures 1 and 4).
 Lin et al. does not disclose the upper and lower tree stand ladder attachments to comprise the cross plate, opposing first and second legs or fastener.
However, Becker teaches:
Claim 2: the upper treestand ladder attachment and the lower treestand ladder attachment each comprising a cross plate, a first leg and a second leg (see below); 
the first leg and the second leg being oppositely positioned of each other about the cross plate (see below); and
the first leg and the second leg being terminally connected to the cross plate (see below). 

    PNG
    media_image1.png
    853
    773
    media_image1.png
    Greyscale




Claim 3: at least one first opening (opening in first leg that receives horizontal fastener; figure 4); at least one second opening (opening in a second leg that receives horizontal fastener; figure 4; a ladder fastener (unnumbered fastener scene passing through ladder attachments in figure 4); the first opening traversing through the first leg (figure 4); the second opening traversing through the second leg (figure 4); and the ladder fastener being removably engaged within the first opening and the second opening (figure 4 & 13).
Therefore it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to provide the ladder guard of Lin et al. and Ludlow with the upper and lower ladder attachment construction and fasteners as taught by Becker so as to provide a ladder attachment system readily and easily movable along the length of the ladder and/or from one ladder to the next.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634